EXHIBIT 10.1



AGREEMENT AND RELEASE

        This Agreement and Release (this “Agreement”), dated as of April 3,
2007, is by and among HT Prostate Therapy Management Company, LLC, a Delaware
limited liability company (“HT Prostate”), HealthTronics, Inc., a Georgia
corporation (“HealthTronics”), EDAP TMS S.A., a French société anonyme (“Parent
Corporation”), EDAP S.A., a French société anonyme (“HIFU Subsidiary”), and
Technomed Medical Systems S.A., a French société anonyme (“Manufacturing
Subsidiary” and, collectively with Parent Corporation and HIFU Subsidiary, the
“EDAP Parties”). Capitalized terms used but not defined herein shall have the
meanings given them in the Distribution Agreement (as defined below).


BACKGROUND

        HT Prostate is a wholly-owned subsidiary of HealthTronics; HT Prostate
and HealthTronics are collectively called “HT Prostate Parties”.

        HT Prostate and the EDAP Parties previously entered into that certain
Distribution Agreement dated February 25, 2004, as amended by that certain
Amendment No. 1 to the Distribution Agreement, dated as of December 23, 2004,
and that certain Agreement and Amendment No. 2 of the Distribution Agreement,
dated December 29, 2005 (as amended, the “Distribution Agreement”);

        In accordance with the terms of the Distribution Agreement, HT Prostate
agreed to provide certain services to the EDAP Parties towards the goal of
obtaining United States Food and Drug Administration (“FDA”) approval to market
a medical device that utilizes High Intensity Focused Ultrasound (“HIFU”) to
provide minimally invasive treatment of prostate cancer (such medical device,
the “Ablatherm”);

        The EDAP Parties granted HT Prostate (i) the exclusive distribution
rights to market the Ablatherm in the United States of America and (ii)
warrants, issued on January 28, 2005, to purchase one million (1,000,000)
ordinary shares of the Parent Corporation at a price of U.S. $1.50 per share
(the “Warrants”);

        On December 29, 2005, both Parties amended the Distribution Agreement to
cancel the Category E and F Warrants;

        HT Prostate, Parent Corporation, and Caceis Corporate Trust (as
successor to Euro Emetteurs Finance) (“Caceis”) entered into that certain Escrow
Agreement, dated as of January 25, 2005, as amended by Amendment #1 thereto,
dated December 30, 2005 (as amended, the “Escrow Agreement”), to govern the
terms of the Warrants;

        HT Prostate and the EDAP Parties desire (i) to terminate the
Distribution Agreement effective immediately, (ii) to terminate the Escrow
Agreement effective as soon as practicable, (iii) for HT Prostate to exercise
Warrants covering 200,000 ordinary shares of the Parent Corporation (the
“Shares”) and pay Parent Corporation U.S.$300,000 as the purchase price
therefor, (iv) for HT Prostate to receive 200,000 restricted American Depositary
Shares (the “Restricted ADSs”), each representing one ordinary share of the
Parent Corporation, as a result of the conversion of the Shares into ADSs, (v)
to cancel the remaining Warrants (the “Remaining Warrants”), (vi) that the
Parent Corporation register the resale of the Shares represented by the
Restricted ADS, either in the form of Shares or in the form of American
Depositary Shares (“ADSs”) evidenced by American Depositary Receipts (“ADRs”)
that do not include restrictive legends pursuant to a registration statement
filed with and declared effective by the United States Securities and Exchange
Commission (the “SEC”), (vii) for the HT Prostate Parties to compensate the EDAP
Parties for termination of the Distribution Agreement by paying the Parent
Corporation the amounts set forth in Section 2.4, and (viii) that the HT
Prostate Parties will provide certain transition services to the EDAP Parties in
connection with the Investigational Device Exemption (“IDE”) with the FDA and
the ongoing clinical study (the “Study”) being conducted in the United States in
respect of the Ablatherm device under the IDE.

1




--------------------------------------------------------------------------------


STATEMENT OF AGREEMENT

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good, valuable and binding consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound hereby, agree as follows:

I.   TERMINATION OF DISTRIBUTION AGREEMENT AND ESCROW AGREEMENT.


1.1   The parties hereby terminate the Distribution Agreement and agree that all
respective obligations of the parties under the Distribution Agreement are
hereby forever discharged.


1.2   On the date hereof, HT Prostate and Parent Corporation shall execute and
deliver to the other an agreement to terminate the Escrow Agreement, the form of
which agreement is attached hereto as Exhibit A (the “Escrow Termination
Agreement”). Parent Corporation shall cause Caceis to execute and deliver to HT
Prostate and Parent Corporation the Escrow Termination Agreement as soon as
practicable on or after the date hereof.


II.   EXERCISE OF WARRANTS; REGISTRATION RIGHTS; PAYMENT; RETURN OF DEVICES.


2.1   On the Business Day (as such term is defined in the Registration Rights
Agreement (as defined below)) immediately following the date hereof, HT Prostate
shall (i) exercise Warrants covering the Shares effective as of the second
Business Day after the date hereof (the “Effective Date”) and (ii) pay to Parent
Corporation U.S.$300,000 (the “Purchase Price”) by wire transfer of immediately
available funds in accordance with wire transfer instructions given by Parent
Corporation in writing to HT Prostate (such wire to be received by the second
Business Day after the date hereof). Parent Corporation shall execute a receipt
acknowledging its receipt of the Purchase Price immediately following such
receipt.


2.2   On the Effective Date (provided Parent Corporation has received the
Purchase Price by such date), the Board of Directors of Parent Corporation
shall, and Parent Corporation shall cause its Board of Directors to, hold a duly
convened meeting (the “Meeting”) of such Board of Directors to take note of the
exercise of the Warrants and to acknowledge and record the subsequent issuance
of the Shares. As soon as practicable following the Meeting, but in no event
later than the third Business Day after the Business Day on which the Purchase
Price was received by Parent Corporation, Parent Corporation shall cause Caceis
(i) to issue the Shares registered in the name of HT Prostate, and (ii) on
behalf of HT Prostate, cause the re-registration of such Shares in the name of
The Bank of New York and transfer such Shares for deposit into the account
designated by The Bank of New York, as depositary (the “Depositary”) under the
Deposit Agreement dated as of July 31, 1997 (the “Deposit Agreement”) among the
Parent Corporation, the Depositary and the owners and beneficial owners of ADRs
from time to time. On the date of such transfer, the EDAP Parties shall instruct
the Depositary to promptly deliver to HT Prostate by overnight delivery at the
address set forth beneath its signature to this Agreement the Restricted ADSs
evidenced by restricted American Depositary Receipts (the “Restricted ADRs”)
that include the legend set forth in Section 5.2 hereof. The EDAP Parties shall
use their reasonably best efforts to cause the Depositary to deliver the
Restricted ADRs to HT Prostate within three Business Days of such transfer.


2




--------------------------------------------------------------------------------

2.3   On the date hereof, Parent Corporation and HT Prostate shall execute and
deliver to the other a Registration Rights Agreement, the form of which is
attached hereto as Exhibit B (the “Registration Rights Agreement”).


2.4   During the period beginning on the date the SEC declares the Registration
Statement effective and ending on the sixtieth (60th) day following such date
(or if there exists any Tolling Event (as defined in the Registration Rights
Agreement) during such sixty-day period, such sixty-day period shall be tolled
during the continuation of such Tolling Event and the days during the
continuation of such Tolling Event shall be excluded when calculating the number
of days in the sixty-day period) (such period, the “Resale Period”), HT Prostate
shall use its reasonably best efforts to resell the Shares in accordance with a
Registration Statement (as defined in the Registration Rights Agreement). Within
five (5) days following the earlier of (the “Expiration Date”) (a) the
expiration of the Resale Period and (b) the resale by HT Prostate of all of the
Shares in accordance with the Registration Statement, HT Prostate Parties shall
pay to Parent Corporation an amount equal to (x) $600,000, plus (y) the amount
of Excess Proceeds (as defined below) as of the Expiration Date, by wire
transfer of immediately available funds in accordance with wire transfer
instructions given by Parent Corporation in writing to HT Prostate. For purposes
of this Section 2.4, “Excess Proceeds” shall mean an amount equal to (i) the
aggregate net proceeds received by HT Prostate from sales of the Shares during
the relevant period (net of brokers’ commissions and other out-of-pocket
expenses incurred in connection with such sales), less (ii) an amount equal to
the number of Shares sold in such sales multiplied by $7.00. If HT Prostate has
not resold all of the Shares by the Expiration Date, then HT Prostate shall use
its reasonably best efforts to resell the Shares in accordance with a
Registration Statement following the Expiration Date. With respect to each
fifteen-day period following the Expiration Date, HT Prostate shall, promptly
following the end of such fifteen-day period, pay to Parent Corporation any
Excess Proceeds received by HT Prostate for sales of Shares during such
fifteen-day period. Any sale of Shares by any HT Prostate Party, whether made
under a Registration Statement, Rule 144 under the Securities Act or otherwise,
shall be included in the calculation of Excess Proceeds pursuant to this Section
2.4. The HT Prostate Parties shall provide support documentation reasonably
requested by the EDAP Parties to evidence such sales.


3




--------------------------------------------------------------------------------

2.5   Promptly after the date hereof and after delivery of the written notice of
location described below, the HT Prostate Parties shall deliver or cause to be
delivered, at their expense and free of any lien, pledge, charge, claim,
encumbrance, security interest, option, mortgage, challenge to use, license or
other restriction or third party right of any kind created or caused by an HT
Prostate Party or any of their affiliates (other than those consented to by an
EDAP Party) (each, an “Encumbrance”), the six (6) lithotripters, together with
the associated spare parts, tools, accessories and disposables, described in
Exhibit C hereto (the “European Devices”) to Parent Corporation at such location
as Parent Corporation determines, written notice of which location shall be
delivered to HT Prostate by Parent Corporation. Delivery of the European Devices
shall be by air freight. Risk of loss or damage to the European Devices shall
pass to the EDAP Parties upon delivery of the European Devices to the
transportation company DDP (INCOTERMS 2000).


2.6   Promptly after the date hereof, the HT Prostate Parties shall assign,
transfer, convey and deliver to Parent Corporation, free and clear of all
Encumbrances, all of their right, title and interest to the transportation
robots (including Intellectual Property Rights therein) related to the Ablatherm
device referenced in Section 2.5 hereof (the “Ablatherm Robots”), and to effect
any necessary registration of the transfer of title to such robots with the
appropriate authorities. The Ablatherm Robots will be delivered to Parent
Corporation at HealthTronics’ facility located at 110 Reservation Road,
Aberdeen, NC 28315 on April 10, 2007. Risk of loss or damage to the Ablatherm
Robots shall pass to the EDAP Parties upon delivery of the Ablatherm Robots to
Parent Corporation.


2.7   Promptly after the date hereof, the HT Prostate Parties shall deliver or
cause to be delivered, at their expense, free and clear of all Encumbrances, the
three (3) Ablatherm devices, together with associated spare parts, tools,
accessories and disposables, described in Exhibit C hereto (the “U.S. Devices,”
and together with the European Devices and the Ablatherm Robots, the “Devices”),
to Parent Corporation. The U.S. devices will be delivered to Parent Corporation
at HealthTronics’ facility located at 110 Reservation Road, Aberdeen, NC 28315
on April 10, 2007. Risk of loss or damage to the U.S. Devices shall pass to the
EDAP Parties upon delivery of the U.S. Devices to Parent Corporation.


III.   CONFIDENTIAL INFORMATION AND INTELLECTUAL PROPERTY RIGHTS


3.1   The HT Prostate Parties hereby acknowledge and agree that all rights of
the HT Prostate Parties in the Intellectual Property Rights created by any party
to this Agreement in connection with the Study, or contributed by any party to
this Agreement exclusively in connection with the Study, during the term of the
Distribution Agreement shall vest exclusively in the EDAP Parties. In this
Agreement, “Intellectual Property Rights” means all intellectual property rights
at any time protected by statute or common law, in any jurisdiction, including
but not limited to: inventions (whether or not patentable), patents, copyright,
design rights, trademarks, rights in databases, rights in know-how, and other
confidential information and trade secrets; and any application or right to
apply for any of the foregoing.


4




--------------------------------------------------------------------------------

3.2   Each HT Prostate Party hereby covenants and agrees that it shall, and
procure that its affiliates shall, transfer all Confidential Information and
related Intellectual Property Rights, and any embodiment thereof, whether
tangible or intangible and on whatever media, referred to in Section 3.1 above
and owned by an EDAP Party, to the Parent Corporation, or such third party as
the Parent Corporation may designate in writing, within thirty (30) days of the
date of this Agreement; provided, that (a) to the extent the consent of a third
party is required for such transfer, such transfer shall not be completed until
receipt of such consent by HT Prostate, and (b) to the extent Confidential
Information of an EDAP Party is contained in any notes, analyses or other
documents prepared by an HT Prostate Party, HT Prostate may destroy such
documents (unless such documents represent the only documentation of particular
Intellectual Property Rights of an EDAP Party and the EDAP Parties do not
otherwise have documentation of such Intellectual Property Rights).


3.3   Each HT Prostate Party hereby covenants and agrees that it shall not use,
or procure the use of, any or all of the Confidential Information of the EDAP
Parties and Intellectual Property Rights referred to in Section 3.1 above, in
any way from the date of this Agreement, including without limitation, any use
in relation to obtaining a Pre-Market Approval from the FDA (“PMA”) or any full
approval of the IDE, or its equivalent in any jurisdiction, including without
limitation, the United States of America.


IV.   TRANSITION SERVICES.


4.1   The HT Prostate Parties shall use their reasonably best efforts to
transition HT Prostate’s responsibilities as sponsor of the IDE and Study to an
EDAP Party or a third party designated by the EDAP Parties and reasonably
cooperate therewith. The HT Prostate Parties’ transition services and related
cooperation shall be, without prejudice to Section 3 above, limited to (a)
officially transfer the IDE Study to EDAP, (b) coordination with the current
contract research organization (“CRO”) for the Study in respect of the EDAP
Parties’ engagement of the CRO, (c) coordination with Parent Corporation and the
CRO to file the appropriate notice(s) with the FDA to reflect that HT Prostate
is no longer the sponsor of the IDE or Study, and (d) coordination with those
investigation sites that as of the date hereof are parties to clinical study
agreements (and related agreements) in respect of the Study to assign
HealthTronics’ rights and obligations under such agreements to Parent
Corporation.


4.2   Each of the parties shall bear its own costs and expenses in complying
with the terms of Section 4.1.


5




--------------------------------------------------------------------------------

4.3   If the amount of out-of-pocket costs and expenses incurred by HT Prostate,
HealthTronics and/or their affiliates paid to third parties in connection with
the transition of the Study (and related transition matters), including but not
limited to costs to ship the equipment and documents contemplated herein and
such other equipment and documents reasonably requested by the EDAP Parties and
costs (including legal fees and expenses) incurred in connection with the
transition services described in Section 4.1, but excluding costs (including
legal fees and expenses) incurred in connection with the preparation and
negotiation of this Agreement and the Registration Rights Agreement and the
registration of the Shares and ADSs pursuant to the Registration Rights
Agreement, is less than $50,000 (the excess of $50,000 over such amount, the
“Cap”), then HT Prostate agrees to promptly reimburse the EDAP Parties for
out-of-pocket transition costs incurred by them, provided, that (a) the EDAP
Parties provide support documentation reasonably requested by HT Prostate to
evidence the incurrence of such costs and (b) the amount of such reimbursement
shall not exceed the amount of the Cap.


V.   REPRESENTATIONS AND WARRANTIES OF THE HT PROSTATE PARTIES.


  The HT Prostate Parties hereby represent and warrant to the EDAP Parties as
follows:


5.1   Each HT Prostate Party has the power and authority to execute and deliver
this Agreement, the Escrow Termination Agreement and the Registration Rights
Agreement (such agreements, collectively, the “Transaction Agreements”) and to
perform and consummate the transactions contemplated by the Transaction
Agreements. Each HT Prostate Party has taken all action necessary to authorize
its execution and delivery of the Transaction Agreements, the performance of its
obligations thereunder, and its consummation of the transactions contemplated
thereby. The Transaction Agreements have been duly authorized, executed and
delivered by each HT Prostate Party and, assuming the due authorization,
execution and delivery by the other parties thereto, the Transaction Agreements
are enforceable against the HT Prostate Party in accordance with their terms.


5.2   HT Prostate is an “accredited investor” as defined in Rule 501(a) of
Regulation D under the Securities Act of 1933, as amended (the “Securities
Act”), that is acquiring the Shares and the Restricted ADSs for investment
purposes only, for HT Prostate’s own account, and not with a view to, or for
resale in connection with, any distribution thereof within the meaning of the
Securities Act; provided, that HT Prostate may convert the Shares and resell the
ADSs as contemplated herein pursuant to a Registration Statement (as defined in
the Registration Rights Agreement) or otherwise in compliance with applicable
securities laws. HT Prostate acknowledges that the Restricted ADR will bear the
following restrictive legend:


  THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS. THIS LEGEND MAY NOT BE
REMOVED AND THIS AMERICAN DEPOSITARY RECEIPT MAY NOT BE SURRENDERED FOR
WITHDRAWAL OF THE SHARES UNDERLYING SUCH RECEIPT OR ISSUANCE OF A NEW AMERICAN
DEPOSITARY RECEIPT NOT BEARING THIS LEGEND UNLESS, UPON SUCH WITHDRAWAL OR
ISSUANCE, SUCH SHARES AND ANY RELATED AMERICAN DEPOSITARY SHARES (1) ARE
REGISTERED FOR RESALE UNDER THE SECURITIES ACT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR (2) ARE BEING SOLD OR
TRANSFERRED PURSUANT TO RULE 144 (ASSUMING THE TRANSFEROR IS NOT AN AFFILIATE OF
THE COMPANY) OR (3) ARE ELIGIBLE FOR SALE UNDER RULE 144(k) AND THE DEPOSIT OF
SUCH SHARES IN AN UNRESTRICTED DEPOSITARY FACILITY AND THE SALE OF ANY RELATED
AMERICAN DEPOSITARY SHARES BY THAT PERSON ARE NOT OTHERWISE RESTRICTED UNDER THE
SECURITIES ACT OF 1933, AS EVIDENCED BY A LEGAL OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE COMPANY AND THE DEPOSITARY.


6




--------------------------------------------------------------------------------

5.3   HT Prostate has good and marketable title to the Devices, free and clear
of all liens, security interests and other encumbrances. As of the date hereof,
to the knowledge of the HT Prostate Parties, the Devices are in good working
condition, ordinary wear and tear excepted. EXCEPT AS SET FORTH IN THE PRIOR TWO
SENTENCES, THE DEVICES ARE PROVIDED “AS IS” AND HT PROSTATE MAKES NO EXPRESS OR
IMPLIED WARRANTIES REGARDING THE DEVICES, INCLUDING WITHOUT LIMITATION ANY
STATUTORY OR IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE.


VI.   REPRESENTATIONS AND WARRANTIES OF THE EDAP PARTIES.


  The EDAP Parties represent and warrant to HT Prostate and HealthTronics as
follows:


6.1   Each EDAP Party has the power and authority to execute and deliver the
Transaction Agreements and to perform and consummate the transactions
contemplated thereby. Each EDAP Party has taken all action necessary to
authorize its execution and delivery of the Transaction Agreements, the
performance of its obligations thereunder, and its consummation of the
transactions contemplated thereby. The Transaction Agreements have been duly
authorized, executed and delivered by each EDAP Party and, assuming the due
authorization, execution and delivery by the other parties thereto, the
Transaction Agreements are enforceable against each EDAP Party in accordance
with their terms.


7




--------------------------------------------------------------------------------

6.2   The Shares issued by Parent Corporation to HT Prostate pursuant to Section
2.1 are duly authorized, validly issued, fully paid, and nonassessable and free
and clear of any liens, options, claims, charges, pledges, security interests,
voting restrictions, or other encumbrances of any kind other than restrictions
created pursuant to applicable securities laws. Upon due issuance by the
Depositary of Restricted ADRs evidencing Restricted ADSs against the deposit of
Shares in respect thereof in accordance with the provisions of the Deposit
Agreement and the instruction letter to be delivered by the Parent Corporation
to the Depositary, such Restricted ADRs evidencing Restricted ADSs will be duly
and validly issued and the persons in whose names the Restricted ADRs evidencing
Restricted ADSs are registered will be entitled to the rights specified therein
and in the Deposit Agreement.


VII.   OTHER COVENANTS.


7.1   Non-Disparagement Covenant. Each of the HT Prostate Parties and the EDAP
Parties hereby covenants and agrees that it shall, at all times hereafter,
refrain from making or implying any derogatory or negative references,
statements or allusions concerning (a) the other party, (b) any officer, agent,
employee or affiliate of the other party, or (c) the business or business
practices of any of the foregoing. For purposes of this Article VII, each of the
HT Prostate Parties, on the one hand, and the EDAP Parties, on the other, will
be referred to as a “party”.


7.2   Non-disclosure of Confidential Information. For purposes of this
Agreement, the term “Confidential Information” means this Agreement, the terms
of any of the foregoing, and all confidential information, ideas, trade secrets,
procedures, methods, systems, concepts, technology, program code, source code,
user interfaces, displays, file layouts, algorithms, inventions, technical
know-how improvements, data, files, information relating to suppliers and
customer identities and lists, records, business and marketing plans, user,
training and operational manuals, printed collateral documentation and all
similar information and other proprietary property of the parties, whether
disclosed orally or in writing or in electronic form, or by any other media.


  Each party recognizes and acknowledges that it had in the past, currently has,
and in the future may possibly have access to Confidential Information of the
other party and that such information is valuable, special and unique. Each
party agrees that it will not disclose or itself use, directly or indirectly,
Confidential Information of the other party to any person, firm, company,
association or other entity (except for the disclosing party’s directors,
officers, employees and representatives on a need-to-know basis) for any purpose
or reason whatsoever, unless (i) such information becomes available to or known
by the public generally through no fault of such party, (ii) disclosure is
required by law or the final order of any governmental authority, including
subpoena, or is required under the Securities Act or the Securities Exchange Act
of 1934, as amended, or the rules promulgated under either such Act, (iii) a
party determines such disclosure is reasonably necessary to carry out its
responsibilities hereunder, (iv) a party determines that disclosure is
reasonably necessary to enforce such party’s rights hereunder, or (v) the other
party consents in writing to such disclosure; provided, that prior to disclosing
any information pursuant to clause (ii), such party shall, if possible, give
prior written notice thereof to the other party, and provide the other party
with the opportunity to contest such disclosure. In the event of a breach or
threatened breach by a party of the provisions of this Section, the other party
is entitled to an injunction restraining such party from disclosing, in whole or
in part, such Confidential Information. Nothing contained herein may be
construed as prohibiting either party from pursuing any other available remedy
for such breach or threatened breach, including the recovery of damages.


8




--------------------------------------------------------------------------------

VIII.   RELEASE BY THE HT PROSTATE PARTIES.


8.1   Released Parties. The parties being released by the HT Prostate Parties by
virtue of this Agreement, all of whom are collectively referred to herein as the
“EDAP Released Parties,” are each of the EDAP Parties, their affiliates, and
their respective principals, shareholders, partners, members, directors,
managers, officers, agents, employees, spouses, children, servants, insurers,
administrators and other fiduciaries, parent companies, affiliated entities,
subsidiaries, successors and assigns, and each of them, individually and
collectively.


8.2   Release by HT Prostate. The HT Prostate Parties hereby release and
discharge the EDAP Released Parties (the “Release by the HT Prostate Parties”),
individually and collectively, of and from any and all claims, causes of action,
suits, debts, contracts, agreements, promises, liability, demands, damages, and
other expenses of any nature whatsoever, at law or in equity, known or unknown,
fixed or contingent, contemplated or uncontemplated, whether asserted or
assertable, arising out of any matter whatsoever which has occurred from the
beginning of time up through and including the date hereof, except for such
claims, causes of action, suits, debts, contracts, agreements, promises,
liability, demands, damages, and other expenses for which indemnity may be
sought by any HT Prostate Party under Section X hereof. Without limiting the
generality of the foregoing, but except as aforesaid, each HT Prostate Party
hereby acknowledges and agrees that the Release by the HT Prostate Parties is
intended to waive and discharge any and all actions, claims, demands and causes
of action arising out of or in any way related to its prior business dealings
with any EDAP Released Party, including but not limited to any claims under the
Distribution Agreement and any claims related to acts or omissions of any EDAP
Party and/or any of its affiliates or employees in connection with the
Distribution Agreement, and any acts or omissions of any EDAP Party and/or any
of its affiliates or employees in connection with the IDE or the Study. But the
foregoing provisions do not, and should not be construed so as to, alter, amend
or negate the enforceability of this Agreement.


8.3   Construction. The Release by the HT Prostate Parties is intended to be and
should be construed as a general, complete and final waiver and release of all
claims except those arising under this Agreement. The Release by the HT Prostate
Parties is being made and executed by the HT Prostate Parties individually and
on behalf of its heirs, successors, assigns, agents, all persons and entities
subrogated to its rights or to whom its rights are secondary or derivative, and
all other persons and entities on behalf of whom it is authorized to act.


9




--------------------------------------------------------------------------------

8.4   Remaining Warrants. The Remaining Warrants are hereby cancelled,
terminated, and of no further force and effect.


IX.   RELEASE BY EDAP.


9.1   Released Parties. The parties being released by the EDAP Parties by virtue
of this Agreement, all of whom are collectively referred to herein as the “HT
Prostate Released Parties,” are HT Prostate, HealthTronics, their affiliates,
and their respective principals, shareholders, partners, members, directors,
managers, officers, agents, employees, spouses, children, servants, insurers,
administrators and other fiduciaries, parent companies, affiliated entities,
subsidiaries, successors and assigns, and each of them, individually and
collectively.


9.2   Release by EDAP. Each of the EDAP Parties hereby releases and discharges
the HT Prostate Released Parties (the “Release by EDAP”), individually and
collectively, of and from any and all claims, causes of action, suits, debts,
contracts, agreements, promises, liability, demands, damages, and other expenses
of any nature whatsoever, at law or in equity, known or unknown, fixed or
contingent, contemplated or uncontemplated, whether asserted or assertable,
arising out of any matter whatsoever which has occurred from the beginning of
time up through and including the date hereof, except for such claims, causes of
action, suits, debts, contracts, agreements, promises, liability, demands, and
other expenses for which indemnity may be sought by any EDAP Party under Section
X hereof. Without limiting the generality of the foregoing, but except as
aforesaid, each of the EDAP Parties hereby acknowledges and agrees that the
Release by EDAP is intended to waive and discharge any and all actions, claims,
demands and causes of action arising out of or in any way related to its prior
business dealings with any HT Prostate Released Party, including but not limited
to any claims under the Distribution Agreement and any claims related to acts or
omissions of HT Prostate, HealthTronics and/or any of their affiliates or
employees in connection with the Distribution Agreement, and any acts or
omissions of HT Prostate, HealthTronics and/or any of its affiliates or
employees in connection with the IDE or the Study. But the foregoing provisions
do not, and should not be construed so as to, alter, amend or negate the
enforceability of this Agreement.


9.3   Construction. The Release by EDAP is intended to be and should be
construed as a general, complete and final waiver and release of all claims
except those arising under this Agreement. The Release by EDAP is being made and
executed by each of the EDAP Parties individually and on behalf of its heirs,
successors, assigns, agents, all persons and entities subrogated to its rights
or to whom its rights are secondary or derivative, and all other persons and
entities on behalf of whom it is authorized to act.


X.   INDEMNIFICATION.


10.1   Each of the EDAP Parties hereby agrees that it shall indemnify, hold
harmless and defend HT Prostate, HealthTronics, each of their affiliates, and
each of their respective directors, managers, officers, partners, members,
employees and agents and successors and assigns (all of the foregoing,
collectively, the “HT Indemnified Parties” or, individually, an “HT Indemnified
Party”), from and against any and all claims, demands, proceedings, losses,
damages, obligations, liabilities, deficiencies, costs and expenses (including
all legal and other professional fees and disbursements, interest, penalties and
amounts paid in settlement) (“Losses”) that arise from or are in connection
with: (i) any breach by any EDAP Party of any of its respective covenants or
agreements contained in this Agreement; (ii) any personal injuries, deaths or
property damage related to treatments by or use of the Ablatherm device after
the date hereof; (iii) the conduct of the Study after the date hereof; and (iv)
any claims by any of the eight patients treated in the Study prior to the date
hereof for personal injuries or property damage related to treatments by or use
of the Ablatherm device in connection with the Study, which such injuries or
damage occurred prior to the date hereof, if such injuries or damages were
caused by actions or omissions by any EDAP Party, any of their affiliates, or
any of their or their affiliates’ directors, officers, employees,
representatives, or other persons acting on their behalf, provided that the
liability under the indemnification obligations under this Section 10.1(iv)
shall not exceed $100,000.


10




--------------------------------------------------------------------------------

10.2   Each of the HT Prostate Parties hereby agrees that it shall indemnify,
hold harmless and defend each EDAP Party and each of their respective directors,
managers, officers, partners, members, employees and agents and successors and
assigns (all of the foregoing, collectively, the “EDAP Indemnified Parties” or,
individually, an “EDAP Indemnified Party”), from and against any and all Losses
that arise from or are in connection with: (i) any breach by HT Prostate Parties
of any of its covenants or agreements contained in this Agreement and (ii)
claims by any of the eight patients treated in the Study prior to the date
hereof for personal injuries or property damage related to treatments by or use
of the Ablatherm device in connection with the Study, which such injuries or
damage occurred prior to the date hereof, if such injuries or damage were caused
by actions or omissions by any HT Prostate Party, any of their affiliates, or
any of their or their affiliates’ directors, officers, employees,
representatives, or other persons acting on their behalf, provided, that the
liability under the indemnification obligations under this Section 10.2(ii)
shall not exceed $100,000.


10.3   Promptly after the receipt by any HT Indemnified Party or by any EDAP
Indemnified Party (as applicable, an “Indemnified Party”) of notice of the
commencement of any action or proceeding against such Indemnified Party by a
third party, such Indemnified Party shall, if a claim with respect thereto is or
may be made against any indemnifying party (the “Indemnifying Party”) pursuant
to this Article X, give such Indemnifying Party written notice of the
commencement of such action or proceeding and give such Indemnifying Party a
copy of such claim and/or process and all legal pleadings in connection
therewith. The failure to give such notice shall not relieve any Indemnifying
Party of any of its indemnification obligations contained in this Article X,
except where, and solely to the extent that, such failure prejudices the rights
of such Indemnifying Party. Such Indemnifying Party shall have the right to
defend, at its own expense and by its own counsel reasonably acceptable to the
Indemnified Party, any such matter involving the asserted liability of the
Indemnified Party; provided, however, that the Indemnified Party shall have the
right to participate in the defense of such asserted liability at the
Indemnified Party’s own expense. Without limiting the foregoing and
notwithstanding any provision herein to the contrary, the Indemnifying Party
shall not be entitled to control the defense or settlement of any claim (x) to
which the Indemnifying Party is also a party and with respect to which the
Indemnified Party has been advised by counsel that a material conflict of
interest exists between such Indemnified Party and the Indemnifying Party as a
result of the Indemnifying Party’s control over such proceedings or (y) if the
Indemnified Party reasonably determines that the Indemnifying Party has failed
to defend the claim actively and in good faith. In the event that such
Indemnifying Party shall decline to participate in or assume the defense of such
action, in accordance with the provisions hereof, or if the Indemnifying Party
discontinues the diligent and timely conduct thereof, or if the Indemnifying
Party shall not be able to control the defense or settlement of any claim
pursuant to clause (x) or (y) of this Section 10.3, any of the Indemnified
Parties may undertake or participate in, as the case may be, such defense and
the Indemnifying Party shall be responsible for reimbursing the Indemnified
Parties for their reasonable legal fees and expenses in connection therewith as
and when such fees and expenses are incurred by them; provided that the
Indemnifying Party shall not be liable for the fees and expenses of more than
one separate firm of attorneys at any time for all Indemnified Parties. The
Indemnifying Party shall not be liable for any settlement of any claim effected
without its prior written consent, which consent shall not be unreasonably
withheld, delayed or conditioned. No Indemnifying Party shall, without the prior
written consent of the Indemnified Party, effect any settlement of any pending
claim in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such claim and no
non-monetary relief would be imposed against such Indemnified Party.


11




--------------------------------------------------------------------------------

10.4   IN NO EVENT SHALL HT PROSTATE OR HEALTHTRONICS, OR ANY OF THEIR
AFFILIATES, OR ANY OF THEIR RESPECTIVE DIRECTORS, MANAGERS, OFFICERS, PARTNERS,
MEMBERS, EMPLOYEES, REPRESENTATIVES OR ADVISORS BE LIABLE TO ANY EDAP
INDEMNIFIED PARTY FOR ANY SPECIAL, CONSEQUENTIAL, INDIRECT, INCIDENTAL, OR
PUNITIVE DAMAGES OR LOST PROFITS, HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY
(INCLUDING NEGLIGENCE) ARISING IN ANY WAY OUT OF THIS AGREEMENT OR THE
PERFORMANCE OF THE HT PROSTATE PARTIES’ OBLIGATIONS HEREUNDER.


10.5   IN NO EVENT SHALL ANY OF THE EDAP PARTIES, OR ANY OF THEIR AFFILIATES, OR
ANY OF THEIR RESPECTIVE DIRECTORS, MANAGERS, OFFICERS, PARTNERS, MEMBERS,
EMPLOYEES, REPRESENTATIVES OR ADVISORS BE LIABLE TO ANY HT INDEMNIFIED PARTY FOR
ANY SPECIAL, CONSEQUENTIAL, INDIRECT, INCIDENTAL, OR PUNITIVE DAMAGES OR LOST
PROFITS, HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY (INCLUDING NEGLIGENCE)
ARISING IN ANY WAY OUT OF THIS AGREEMENT OR THE PERFORMANCE OF THE EDAP PARTIES’
OBLIGATIONS HEREUNDER.


12




--------------------------------------------------------------------------------

XI.   MISCELLANEOUS PROVISIONS.


11.1   Acknowledgments and Integration. Each party hereby warrants, represents,
acknowledges and agrees that it has fully and completely read this Agreement and
has had adequate opportunity to consider and seek counsel regarding its terms
and effect, that the Transaction Agreements, including the Releases contained
herein, is being executed voluntarily, with full knowledge and understanding of
its terms and effects, and that there are no agreements, statements or
representations except those expressly set forth herein which constitute a part
hereof. The Transaction Agreements, including the Releases contained herein, is
not subject to attack on the grounds that any factual or legal assumptions
leading to its execution were wrong or invalid in any respect.


11.2   No Admissions. It is expressly understood and agreed that neither this
Agreement, the other Transaction Agreements, the Releases contained herein, nor
the furnishing of consideration for this Agreement, the other Transaction
Agreements, or such Releases, are deemed or construed at any time for any
purpose as an admission by anyone of wrongdoing or liability of any kind, all
such wrongdoing and liability being expressly denied.


11.3   Knowledge of Claims. Each party expressly warrants and stipulates that it
intends for the Releases contained herein to release any and all claims that
each may now have against the other, regardless of whether such claims have been
asserted and regardless of whether such claims arise out of or are related in
any way to any facts in existence on or before the date of this Agreement.


11.4   Modifications. This Agreement may not be modified, altered or amended
except in writing duly signed by each of the parties hereto. If any provision of
this Agreement is rendered or declared illegal or unenforceable by reason of any
existing or subsequently enacted statute, rule or regulation, or by order of or
judgment of a court, any and all other terms and provisions hereof remain in
full force and effect as stated and set forth herein.


11.5   Choice of Law and Forum. This agreement shall be governed by the laws of
the State of New York, without giving effect to its conflict of law principles.
Any dispute, controversy or claim arising out of, relating to or in connection
with this agreement, including without limitation any dispute regarding the
performance or breach thereof, shall be subject to the exclusive jurisdiction of
the state or federal courts located in the Borough of Manhattan in New York
City.


11.6   Binding Nature. All of the covenants and agreements contained herein
extend to and are binding upon the heirs, executors, administrators, successors
and assigns of the parties hereto. Neither HT Prostate nor any EDAP Party may
assign this Agreement or its rights, duties or obligations hereunder without the
prior written consent of the EDAP Parties or HT Prostate, respectively.


13




--------------------------------------------------------------------------------

11.7   Further Assurance. Each party hereby covenants and agrees that it shall
on the reasonable request of any other party in writing and at its sole expense
do and execute or arrange for the doing and executing of, anywhere in the world,
each necessary act, document and thing reasonably within its power to implement
this Agreement.


[Signature Page Follows]

14




--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered on the day and year first above written.

HT Prostate



HT Prostate Therapy Management

Company

By: /s/ James Whittenburg     
Name: James Whittenburg
Title: Vice President


Address: 1301 Capital of Texas Highway
                  Suite 200B
                  Austin, Texas 78746


HealthTronics, Inc.

By: /s/ James Whittenburg     
Name: James Whittenburg
Title: President - Urology Services
                                           

Address: 1301 Capital of Texas Highway
                  Suite 200B
                  Austin, Texas 78746











EDAP



EDAP TMS S.A.



By: /s/ Marc Oczachowski     
Name: Marc Oczachowski
Title: Chief Executive Officer


Address: 4-6 rue du Dauphiné
                 69120 Vaulx-en-Velin
                 FRANCE


EDAP S.A.


By: /s/ Marc Oczachowski     
Name: Marc Oczachowski
Title: Chief Executive Officer

Address: 4-6 rue du Dauphiné
                 69120 Vaulx-en-Velin
                 FRANCE


TECHNOMED MEDICAL SYSTEMS S.A.


By: /s/ Marc Oczachowski     
Name: Marc Oczachowski
Title: Chief Executive Officer

Address: 4-6 rue du Dauphiné
                69120 Vaulx-en-Velin
                FRANCE

S-1




--------------------------------------------------------------------------------


EXHIBIT A


ESCROW TERMINATION AGREEMENT









A-1




--------------------------------------------------------------------------------


EXHIBIT B


REGISTRATION RIGHTS AGREEMENT









B-1




--------------------------------------------------------------------------------


EXHIBIT C


DEVICES

European Devices:

        Six EDAP Sonolith Praktis lithotripter units identified as follows:

    1.        Demo unit – S/N SP105 DOM

    2.        S/N SP114

    3.        S/N SP122

    4.        S/N SP127

    5.        S/N SP131

    6.        S/N SP140

        and associated spare parts, tools, accessories and disposables.

U.S. Devices:

        Three Ablatherm devices pertaining to EDAP

    1.        Ablatherm S/N 146 DOM

    2.        Ablatherm AB 206

    3.        Ablatherm AB 210

        and associated spare parts, tools, accessories and disposables.

C-1




--------------------------------------------------------------------------------